Citation Nr: 1428791	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  14-15 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel



INTRODUCTION

The Veteran had active duty service from October 1951 to October 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during active duty service.

2.  The Veteran's current hearing loss disability had its onset during active duty service.

3.  The Veteran's current tinnitus disability had its onset during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The decision below grants entitlement to service connection for hearing loss and tinnitus which is considered a full grant of the benefits sought.  As such, no discussion of Veterans Claims Assistance Act of 2000 (VCAA) is necessary.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A March 2013 VA audiological examination report reflects that the Veteran was unable to provide reliable responses due to his Alzheimer's so the hearing test results were unreliable.  Consequently, no current hearing loss disability was diagnosed.  However, a December 2008 audiogram from a private medical provider shows that the Veteran has current bilateral hearing loss as defined by 38 C.F.R. § 3.385 (2013).  

Additionally, although the March 2013 audiological examination report shows the Veteran did not report current tinnitus, the Veteran's November 2012 application for compensation benefits shows that he complained of tinnitus since military service.  The Veteran is competent to contend that he experienced tinnitus during military service up to present time.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, there is no evidence of record which would cast doubt on the credibility of his contentions.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has current bilateral hearing loss and tinnitus disabilities.

The Veteran maintains that he experiences bilateral hearing loss and tinnitus resulting from hazardous military noise exposure.  The March 2013 Statement of the Case reflects that VA has conceded exposure to acoustic trauma in service based on the Veteran's duties as a fireman.  Therefore, the remaining question is whether the Veteran's current disabilities are related to the acoustic trauma in service.

On his November 2012 application, the Veteran contends he has experienced tinnitus in both ears since the military and that his hearing loss in both ears is from service, noting that his bunk was right next to engines and constant loud noise.  In viewing these statements in the light most favorable to the Veteran and resolving any ambiguity to the benefit of the Veteran, the Board finds that the Veteran is asserting that his bilateral hearing loss and tinnitus commenced in service and have continued up until present time.  The Board finds the Veteran is both competent and credible to assert that his tinnitus and hearing loss commenced in service and have continued since service.  Any doubt in this regard is resolved in the Veteran's favor.

The Board acknowledges that even though the March 2013 VA examiner stated that hearing tests could not be conducted for the Veteran because of his Alzheimer's, the audiologist nevertheless provided a negative etiology opinion regarding hearing loss.  Specifically, the audiologist noted that the Veteran's service treatment records (STRs) are negative for hearing loss and tinnitus complaints and that his military occupational specialty (MOS) of fireman was not consistent with exposure to acoustic trauma.  For these reasons, she opined that the Veteran's hearing loss was less likely than not related to service.  

The Board finds this opinion has no probative value for several reasons.  First, the audiologist indicated that the Veteran's MOS was inconsistent with noise exposure.  However, as noted above, VA has conceded acoustic trauma in service based on the Veteran's MOS.  Therefore, her opinion is based on an incorrect factual basis.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (noting a medical opinion based upon an incorrect factual premise is of no probative value).  Additionally, the examiner did not consider the Veteran's competent contentions regarding acoustic trauma and hearing loss in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).  Additionally, the examiner supports her negative opinion by citing to the lack of corroborating records showing complaints of hearing loss in service.  Lack of corroborating treatment records cannot be the sole basis of a denial of a service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Consequently, the only probative and persuasive evidence of record is the Veteran's lay statements regarding the commencement of his hearing loss and tinnitus in service.  Under such circumstances, the Board finds that the evidence is at least in equipoise.  Therefore, any benefit of the doubt is granted in the Veteran's favor.  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014) ([b]y requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding such benefits).  Service connection is warranted for bilateral hearing loss and tinnitus  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


